UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7412



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

SAID NOUHAD ADRA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-187-A, CA-95-546-AM)


Submitted:   February 27, 1996             Decided:   March 19, 1996


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Said Nouhad Adra, Appellant Pro Se. Sarah Margaret Mortenson,
David Joel Stander, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Adra, Nos. CR-93-187-A; CA-95-546-AM (E.D. Va. July 24, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process. The motion for ap-
pointment of counsel is denied.




                                                          AFFIRMED




                                  2